DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher B. Kilner on 05/04/2021.
Claims 1-2, 17-18 and 20  have been amended as follows: 

1. (Currently Amended) A pressure sensor for a display device, comprising:
a plurality of touch cells having a plurality of driving electrodes disposed on a first substrate, a plurality of sensing electrodes disposed on a second substrate overlapping the first substrate, and a pressure sensing layer interposed between the plurality of driving electrodes and the plurality of sensing electrodes, the plurality of driving electrodes and the plurality of sensing electrodes overlapping each other; and
a touch driver to drive the plurality of touch cells and to detect touch pressure of the plurality of touch cells;

wherein the touch driver is configured to compare a magnitude of touch pressure of a first touch cell having a maximum value in a first touch area to a magnitude of touch pressure of a second touch cell in a second touch area and to generate a touch signal of the first touch cell or a touch signal of the second touch cell, and
when the magnitude of the touch pressure of the second touch cell is less than or equal to about 90% of the magnitude of the touch pressure of the first touch cell, the touch driver is configured to ignore a touch input in the second touch area.

2. (Currently Amended) The pressure sensor of claim 1, wherein the touch driver is configured to detect touch cells having a maximum value of detected touch cells.

17. (Currently Amended) The pressure sensor of claim 15, wherein the touch driver is electrically connected to a first end of each of the plurality of driving electrodes through a driving electrode line and is configured to increase a gain for a touch input signal generated from a touch cell adjacent to a second end opposite to the first end of a respective driving electrode of the plurality of driving electrodes to be greater than a gain for a touch input signal generated from a touch cell adjacent to the first end of the respective driving electrode.

 first end of a respective sensing electrode of the plurality of sensing electrodes to be greater than a gain for a touch input signal generated from a touch cell adjacent to the first end of the respective sensing electrode.

20. (Currently Amended) A display device comprising:
a display panel to display an image; and
a pressure sensor disposed on one surface of the display panel;
wherein the pressure sensor comprises:
a plurality of touch cells having a plurality of driving electrodes disposed on a first substrate, a plurality of sensing electrodes disposed on a second substrate overlapping the first substrate, and a pressure sensing layer interposed between the plurality of driving electrodes and the plurality of sensing electrodes overlapping each other, and
a touch driver to drive the plurality of touch cells and to detect touch pressure of the plurality of touch cells, 
wherein when a plurality of touch areas including at least one touch cell is detected, the touch driver is configured to compare magnitudes of touch pressures of the plurality of touch areas and to ignore at least one touch input in at least one touch area, 
wherein the touch driver is configured to compare a magnitude of touch pressure of a first touch cell having a maximum value in a first touch area to a magnitude of touch pressure of a 
when the magnitude of the touch pressure of the second touch cell is less than or equal to about 90% of the magnitude of the touch pressure of the first touch cell, the touch driver is configured to ignore a touch input in the second touch area.

Allowable Subject Matter
The following is an examiner' s statement of reasons for allowance: 
None of the prior art, made of record, singularly or in combination, discloses or fairly suggests the following:

	Claim 1:
when the magnitude of the touch pressure of the second touch cell is less than or equal to about 90% of the magnitude of the touch pressure of the first touch cell, the touch driver is configured to ignore a touch input in the second touch area
In combination with all other claim limitations.

Claim 15:
wherein, when a load resistance between some touch cells of the plurality of touch cells and the touch driver is relatively increased, the touch driver is configured to increase a gain for a touch input signal generated from the some touch cells, and when a load resistance between some other touch cells of the plurality of touch cells and the touch driver is relatively reduced, the touch driver is configured to decrease a gain for a touch input signal generated from the some other touch cells
In combination with all other claim limitations.

Claim 20:
when the magnitude of the touch pressure of the second touch cell is less than or equal to about 90% of the magnitude of the touch pressure of the first touch cell, the touch driver is configured to ignore a touch input in the second touch area
In combination with all other claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVELISSE MARTINEZ QUILES whose telephone number is (571)270-7618.  The examiner can normally be reached on Monday thru Friday; 10:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IM/Examiner, Art Unit 2626                                                                                                                                                                                                        



/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        5/10/21